Exhibit 10.2

TAX MATTERS AGREEMENT

Between

DOVER CORPORATION

on behalf of itself

and the DOVER AFFILIATES

and

KNOWLES CORPORATION

on behalf of itself

and the KNOWLES AFFILIATES



--------------------------------------------------------------------------------

This Tax Matters Agreement (the “Agreement”) is entered into as of the 28th day
of February, 2014, between Dover Corporation (“Dover”), a Delaware corporation,
and Knowles Corporation (“Knowles”), a Delaware corporation.

R E C I T A L S:

WHEREAS, the board of directors of Dover has determined that it is appropriate
and advisable to: (i) separate the Knowles Business (defined below) from Dover’s
remaining businesses (the “Separation”), which will include the transfer of the
assets (including interests in intangible assets and stock of subsidiaries) used
in connection with the Knowles Business to Knowles (the “Contribution”); and
(ii) following the Contribution, make a distribution, on a pro rata basis, to
holders of common shares, par value $1.00 per share, of Dover of all of the
outstanding shares of common stock, par value $0.01 per share, of Knowles owned
by Dover (the “Distribution”) (the date of such Distribution, the “Distribution
Date”);

WHEREAS, Dover and Knowles intend that the Contribution and Distribution and
certain other transactions effected as part of the Separation qualify as
Tax-free under Sections 355 and 361 of the Internal Revenue Code of 1986, as
amended (the “Code”);

WHEREAS, as of the date hereof and prior to the completion of the Distribution,
Dover is the common parent of an affiliated group of domestic corporations,
including Knowles, that has elected to file consolidated U.S. federal income Tax
Returns (defined below) and, as a result of the Distribution, neither Knowles
nor any of its Affiliates (defined below) will be a member of such group after
the close of the Distribution Date;

WHEREAS, Dover and Knowles desire to allocate the responsibilities for various
Taxes (defined below) of the Dover Group (defined below) and the Knowles Group
(defined below) for periods prior to and after the Distribution; and

WHEREAS, Dover and Knowles desire to allocate the responsibilities for certain
Tax liabilities incurred in connection with the transactions involved in the
Separation, Contribution and Distribution, including transactions occurring
after the Effective Time.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, Dover and Knowles (each on behalf of
itself, each of its Affiliates as of the Effective Time, and its future
Affiliates) hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Reference is made to Section 5.16 of this Agreement
regarding the interpretation of certain words and phrases used in this
Agreement. Capitalized terms used in this Agreement and not defined in this
Section 1.01 shall have the meanings assigned to them in the Distribution
Agreement (defined below). In addition, for the purpose of this Agreement, the
following terms shall have the meanings set forth below.



--------------------------------------------------------------------------------

“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contract or otherwise. Unless otherwise indicated, the
term Affiliate shall refer to Affiliates of a Party as determined immediately
after the Distribution.

“After-Tax Amount” means, with respect to any payment under this Agreement, an
additional amount necessary to reflect the increase in Tax that would result
from the receipt or accrual of any payment, using the maximum statutory rate (or
rates, in the case of an item that affects more than one Tax) applicable to the
recipient of such payment (as increased by the After-Tax Amount) for the
relevant taxable periods, whether or not an actual increase occurs, and
reflecting any Tax savings available to the recipient.

“Agreement” has the meaning set forth in the Preamble.

“Code” has the meaning ascribed to such term in the second WHEREAS clause
hereof.

“Contribution” has the meaning ascribed to such term in the first WHEREAS clause
hereof.

“Corresponding Portion of the Tax Detriment” means the product of the Tax
Detriment and a fraction the numerator of which is the amount of the related Tax
Benefit for a taxable period and the denominator of which is the sum of the
related Tax Benefits for all of the relevant taxable periods.

“Covered Transaction Tax” has the meaning ascribed to such term in
Section 3.01(a).

“Determination” means (i) with respect to U.S. federal income Taxes, a
“determination” as defined in Section 1313(a) of the Code and, with respect to
Taxes other than U.S. federal income Taxes, any decision, judgment, decree or
other order by a court of competent jurisdiction that, under applicable law, is
not subject to further appeal, review or modification through proceedings or
otherwise; (ii) the execution of an IRS Form 870-AD (or successor form) or other
closing agreement or accepted offer in compromise under Sections 7121 or 7122 of
the Code, or a comparable agreement under the laws of a state, local, or foreign
taxing jurisdiction; (iii) a final settlement resulting from a competent
authority determination; (iv) any other final disposition, by mutual agreement
of the Parties or by reason of the expiration of a statute of limitations or
period for the filing of claims for refunds, amended Tax Returns, or appeals
from adverse determinations; or (v) the payment of, or incurring liability for,
Tax with respect to which the Party responsible for such Tax under this
Agreement determines that no action should be taken to recoup such payment or
contest such liability.

“Distribution” has the meaning ascribed to such term in the first WHEREAS clause
hereof.

“Distribution Agreement” means the Separation and Distribution Agreement entered
into by and between Dover and Knowles on the date hereof, as the same may be
amended.

 

2



--------------------------------------------------------------------------------

“Distribution Date” has the meaning ascribed to such term in the first WHEREAS
clause hereof.

“Dover” has the meaning set forth in the Preamble.

“Dover Group” means Dover and all Affiliates of Dover.

“EMA” means the Employee Matters Agreement, as set forth in the Distribution
Agreement.

“Effective Time” has the meaning set forth in the Distribution Agreement.

“Employment Taxes” means withholding, payroll, social security, workers
compensation, unemployment, disability, and other similar taxes together with
any interest, penalties, additions to tax, or additional amounts with respect
thereto imposed by any Tax Authority on any taxpayer or consolidated, combined,
or unitary group of taxpayers.

“Filing Group” means (i) the Dover Group in the case of a Tax Return required to
be filed by a member of the Dover Group (determined following the Separation)
under applicable law, or (ii) the Knowles Group in the case of a Tax Return
required to be filed by a member of the Knowles Group under applicable law.

“Filing Group Parent” means (i) Dover, in the case the Dover Group is the Filing
Group, or (ii) Knowles, in the case the Knowles Group is the Filing Group.

“Governmental Authority” has the meaning set forth in the Distribution
Agreement.

“Indemnified Party” has the meaning ascribed to such term in Section 5.17(a).

“Indemnifying Party” has the meaning ascribed to such term in Section 5.17(a).

“Internal Distribution” has the meaning ascribed to such term in
Section 3.01(b).

“IRS” means the United States Internal Revenue Service.

“Knowles” has the meaning set forth in the Preamble.

“Knowles Business” has the meaning set forth in the Distribution Agreement.

“Knowles Group” means Knowles and all Affiliates of Knowles (determined
following the Separation).

“Non-Filing Group” means (i) the Knowles Group, in the case of a Tax Return
required to be filed by a member of the Dover Group (determined following the
Separation) under applicable law, or (ii) the Dover Group, in the case of a Tax
Return required to be filed by a member of the Knowles Group under applicable
law.

“Non-Filing Group Parent” means (i) Dover, in the case where the Dover Group is
the Non-Filing Group, and (ii) Knowles, in the case where the Knowles Group is
the Filing Group.

 

3



--------------------------------------------------------------------------------

“Parties” means the parties to this Agreement.

“Past Practices” has the meaning ascribed to such term in Section 2.04(e).

“Person” has the meaning set forth in the Distribution Agreement.

“Post-Distribution Period” means any taxable period or portion of a taxable
period beginning after the Distribution Date.

“Pre-Distribution Period” means any taxable period or portion of a taxable
period ending on or before the Distribution Date.

“Prime Rate” has the meaning set forth in the Distribution Agreement.

“Remitting Party” has the meaning ascribed to such term in Section 5.17(b).

“Responsible Party” has the meaning ascribed to such term in Section 5.17(b).

“Ruling Transaction” has the meaning ascribed to such term in Section 3.01(a).

“Section 355(e) Event” has the meaning ascribed to such term in Section 3.01(b).

“Separation” has the meaning ascribed to such term in the first WHEREAS clause
hereof.

“Specified Action” has the meaning ascribed to such term in Section 4.02(b).

“Straddle Period” means any taxable period beginning on or before the
Distribution Date and ending after the Distribution Date.

“Tax” means: (i) any income, net income, gross income, gross receipts, profits,
capital stock, franchise, property, ad valorem, stamp, excise, severance,
occupation, service, sales, use, license, lease, transfer, import, export,
customs duties, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) together with any interest, penalties, additions to tax or additional
amounts with respect thereto imposed by any Tax Authority on any taxpayer or
consolidated, combined or unitary group of taxpayers; and (ii) any Employment
Tax.

“Tax Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means the reduction in Tax that should result from any item of
loss, deduction (including from depreciation or amortization), or credit (or any
other item), whether or not an actual reduction in Tax occurs, including any
interest with respect thereto or interest that would have been payable but for
such item, net of any Tax on such interest. For purposes of calculating the
amount of any Tax Benefit, the maximum statutory rate (or rates, in the case of
an item that affects more than one Tax) applicable to each item of income, gain,
loss, deduction, or credit (or any other item) shall be used.

 

4



--------------------------------------------------------------------------------

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining any Tax
(including any administrative or judicial review of any claim for refund).

“Tax Detriment” means the increase in Tax that should result from any item of
income or gain (or any other item), whether or not an actual increase in Tax
occurs, including any interest with respect thereto, net of any Tax savings
attributable to such interest. For purposes of calculating the amount of any Tax
Detriment, the maximum statutory rate (or rates, in the case of an item that
affects more than one Tax) applicable to each item of income, gain, loss,
deduction, or credit (or any other item) shall be used.

“Tax Opinion” means any opinion on the United States federal income taxation of
certain matters involved in the Separation, Contribution and the Distribution
and related transactions provided by Baker & McKenzie LLP to Dover.

“Tax Records” means all records relating to any Tax, including without
limitation Tax Returns, journal vouchers, cash vouchers, general ledgers,
material contracts, Tax Return workpapers and schedules, appraisal reports,
authorizations for expenditures, and documents relating to rulings or other
Determinations by any Tax Authority.

“Tax Return” means any report of Tax due, any claims for refund of Tax paid, any
information return with respect to Tax, any election made with respect to Tax,
or any other similar report, statement, declaration, or document required to be
filed under the Code or other law with respect to Tax, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing for any
taxpayer or consolidated, combined, or unitary group of taxpayers.

“Tax Ruling” means each ruling issued by a Tax Authority pursuant to a ruling
request filed on behalf of Dover and/or an Affiliate of Dover (including for
this purpose an member of the Knowles Group) prior to the Effective Time with
respect to a transaction or transactions undertaken in connection with the
Separation, Contribution and Distribution, together with all supplemental
filings and exhibits thereto.

“Third Party” has the meaning set forth in the Distribution Agreement.

“Voltronics Business” means the operations of Voltronics Corporation, the
operations of K&L Microwave Inc. attributable to the assets and liabilities
transferred in the merger of Voltronics Corporation, and the operations of New
Voltronics Inc.

 

5



--------------------------------------------------------------------------------

ARTICLE II

RESPONSIBILITY FOR TAX

Section 2.01 Responsibility for Tax. Subject to the terms and conditions of
Schedule 2.01 hereof:

 

(a) Except as specifically provided in any of the agreements contemplated by the
Distribution Agreement, including the EMA with respect to Employment Taxes,
Dover shall be responsible for, and shall indemnify and hold harmless the
Knowles Group from any liability for (i) any Tax imposed by any Tax Authority on
a member of the Dover Group excluding for this purpose (w) the amount of such
Taxes attributable to any member of the Knowles Group for any taxable period,
(x) any Tax attributable to the Voltronics Business for any taxable period
(y) one-half of the aggregate amount of Taxes (including income Taxes) imposed
on a member of the Dover Group (determined following the Separation) arising
from, or attributable to, any direct or indirect transfer of assets (including
stock) or liabilities in the Separation (other than a Covered Transaction Tax)
and including such transfers contemplated to occur after the Effective Time
other than such amounts recoupable by a member of the Dover Group and (z) any
Covered Transaction Tax for which Knowles is responsible under Section 3.01(b);
(ii) the Taxes described in Section 2.01(b)(i)(w), (x) and (y); (iii) any
Employment Taxes imposed on Dover or any Dover Affiliate arising as a transferee
of employees of Knowles or any Knowles Affiliate in connection with the
Separation; and (iv) any Tax (other than a Covered Transaction Tax) imposed on
Knowles or a Knowles Affiliate as a result of an action undertaken, or a failure
to act, by Dover or a Dover Affiliate (determined following the Separation)
after the Effective Time (other than resulting from a Tax Contest) which gives
rise to a Tax on Dover or the Dover Affiliate that Knowles or the Knowles
Affiliate is jointly and severally liable for.

 

(b) Except as specifically provided in any of the agreements contemplated by the
Distribution Agreement, including the EMA with respect to Employment Taxes,
Knowles shall be responsible for, and shall indemnify and hold harmless the
Dover Group from any liability for (i) any Tax imposed by any Tax Authority on a
member of the Knowles Group for any taxable period including Employment Taxes
imposed on Knowles or any Knowles Affiliate as a transferee of employees of any
member of the Dover Group in connection with the Separation and excluding for
this purpose (w) any Covered Transaction Tax for which Dover is responsible
under Section 3.01(a), (x) the amount of such Taxes attributable to any member
of the Dover Group (determined following the Separation) for any taxable period
and (y) one-half of the aggregate amount of Taxes (including income Taxes)
imposed on a member of the Knowles Group arising from, or attributable to, any
direct or indirect transfer of assets (including stock) or liabilities in the
Separation (other than a Covered Transaction Tax) and including such transfers
contemplated to occur after the Effective Time other than such amounts
recoupable by a member of the Knowles Group; (ii) the Taxes described in
Section 2.01(a)(i)(w)-(z); (iii) any Tax (other than a Covered Transaction Tax)
imposed on Dover or a Dover Affiliate as a result of an action undertaken, or a
failure to act, by Knowles or a Knowles Affiliate after the Effective Time
(other than resulting from a Tax Contest); and (iv) except to the extent related
to a Covered Transaction Tax, any gain recognized or recapture of income
(including under any gain recognition agreement entered into by Dover or any
Dover Affiliate in accordance with Treasury Regulations Section 1.367(a)-8) in
relation to an action, or failure to act, of a member of the Knowles Group
arising under any Tax law.

 

(c)

The amount of Taxes attributable to the Knowles Group or the Dover Group (i.e.,
the Non-Filing Group) in the Tax Return filed by a member of the other group
(i.e., the Filing Group) will be determined by treating the Non-Filing Group as
if it filed the relevant Tax Return on a standalone basis in a manner consistent
with Past Practices,

 

6



--------------------------------------------------------------------------------

  using the maximum statutory tax rate in effect for the taxable period and
utilizing only the tax losses and other attributes of such Non-Filing Group
reflected on the Filing Group’s Tax Return for the taxable period in question
which produces a Tax Benefit during such taxable period to the Filing Group.
Notwithstanding the foregoing, for purposes of determining the amount of Taxes
attributable to the Knowles Group under Section 2.01(a)(i)(w) upon a
Determination (other than as a result of the expiration of the statute of
limitations) with respect to any Tax Return for which the Knowles Group is the
Non-Filing Group, the amount of such Taxes shall be determined pursuant to
Section 2.02(b)(iv). The Taxes attributable to the Voltronics Business shall be
the Taxes incurred by Voltronics Corporation prior to its merger with and into
K&L Microwave, Inc., the Taxes attributable to the Voltronics Business operated
by K&L Microwave Inc. after the merger as reasonably determined by Dover as if
the Voltronics Business were a standalone entity under the principles set forth
in this Section 2.01(c) and the Taxes incurred by New Voltronics Inc.

 

(d) The Tax incurred in Straddle Periods shall be separated into a
Pre-Distribution Period and a Post-Distribution Period by treating the day
including the Effective Time as the termination of the Pre-Distribution Period
and the day immediately following the day including the Effective Time as the
commencement of the Post-Distribution Period, whether or not allowed under
applicable law, and the Tax attributable to the Non-Filing Group for the
Pre-Distribution Period shall be determined by applying the principles of
Section 2.01(c).

Section 2.02 Refunds, Tax Benefits, and Other Allocations

 

(a) Refunds and Carrybacks.

 

  (i) Dover Refunds. Except as provided in Section 2.02(a)(iv) below, Dover
shall be entitled to all refunds (including refunds paid by means of a credit
against other or future Tax liabilities) with respect to any Tax for which Dover
is responsible under Section 2.01.

 

  (ii) Knowles Refunds. Except as provided in Section 2.02(a)(iv) below, Knowles
shall be entitled to all refunds (including refunds paid by means of a credit
against other or future Tax liabilities) with respect to any Tax for which
Knowles is responsible under Section 2.01 other than for a Tax Return for a
taxable period for which the Dover Group is the Filing Group.

 

  (iii)

Payment of Refunds. Except as provided in Section 2.02(a)(iv), Knowles shall
forward to Dover, or reimburse Dover for, any refunds due Dover (pursuant to the
terms of this Section 2.02(a)) after receipt thereof (less any Tax Detriment
attributable to such refunds), and Dover shall forward to Knowles, or reimburse
Knowles for, any refunds due Knowles (pursuant to the terms of this
Section 2.02(a)) after receipt thereof (less any Tax Detriment attributable to
such refunds). In the case of a refund received in the form of a credit against
other or future Tax liabilities, reimbursement with respect to such refund shall
be due in each case within

 

7



--------------------------------------------------------------------------------

  thirty (30) days after the due date for payment of the Tax against which such
refund has been credited. Any payment required to be made pursuant to this
Section 2.02(a)(iii) shall be made within thirty (30) days of the receipt of the
refund. If Dover reasonably so requests, Knowles, at Dover’s expense, shall file
for and pursue any refund to which Dover is entitled under this Section 2.02(a),
provided that the foregoing does not have a material adverse impact on the
Knowles Group, as reasonably determined by Knowles. If Knowles reasonably so
requests, Dover, at Knowles’ expense, shall file for and pursue any refund to
which Knowles is entitled under this Section 2.02(a), provided that the
foregoing does not have a material adverse impact on the Dover Group, as
reasonably determined by Dover. The Party making a payment pursuant to this
Section 2.02(a)(iii) must deliver with the payment a statement describing in
reasonable detail the basis for the calculation of the amount being paid.

 

  (iv) Carrybacks.

 

  (1) The Non-Filing Group shall be entitled to any refund of, or credit
against, the Filing Group’s Tax for a Pre-Distribution Period resulting from
carrying back any item of loss, deduction or credit that arises in any
Post-Distribution Period of the Non-Filing Group only to the extent that (A) the
Filing Group has no item of loss, deduction, or credit that can be carried back
to such taxable period and (B) such carryback does not have a material adverse
impact on the Filing Group, as reasonably determined by the Filing Group. If the
Filing Group receives any such refund (or benefit of such credit), it shall pay
the portion thereof to which Non-Filing Group is entitled within thirty
(30) days of the later of (C) a Determination with respect to the Filing Group’s
Tax for such Pre-Distribution Period or (D) a Determination with respect to the
Non-Filing Group’s Tax for the Post-Distribution Period that gave rise to the
refund received by the Filing Group (or to the credit against the Filing Group’s
Tax); PROVIDED, HOWEVER, that if the Non-Filing Group Parent provides the Filing
Group Parent with a letter of credit in a form reasonably acceptable to the
Filing Group Parent and issued by a major money center commercial bank
reasonably acceptable to the Filing Group Parent not expiring before the later
of clause (C) or (D) of this Section 2.02(a)(iv)(1), then the Filing Group
Parent shall pay to the Non-Filing Group Parent that portion of the refund (or
credit against Tax) covered by the letter of credit no later than thirty
(30) days after receipt of the refund (or, in the case of a credit, the filing
of the Tax Return that includes such credit) or of the letter of credit,
whichever is later.

 

8



--------------------------------------------------------------------------------

  (2) If the Non-Filing Group has a loss or other Tax attribute for any
Post-Distribution Period that is to be carried back to any Pre-Distribution
Period, the Non-Filing Group Parent shall notify the Filing Group Parent that
such item should be carried back. Such notification shall include a description
in reasonable detail of the grounds for the refund and the amount thereof, and a
certification by an appropriate officer of the Non-Filing Group Parent setting
forth the Non-Filing Group’s belief, based on a thorough examination of the
facts and Tax law relating to the Tax treatment of such item, that (A) the Tax
treatment of such item is supported by “substantial authority” within the
meaning of Section 6662 of the Code (and the Treasury Regulations thereunder)
or, where applicable, any analogous provision of state, local or foreign law and
(B) the transaction has economic substance for purposes of Section 7701 of the
Code and any analogous provision of state, local or foreign law. The Filing
Group Parent, at the Non-Filing Group Parent’s expense, shall cooperate with the
Non-Filing Group in connection with the filing and processing of any Non-Filing
Group carryback and shall provide the Non-Filing Group Parent with copies of all
correspondence related thereto.

 

  (3) If the Filing Group Parent pays any amount to the Non-Filing Group Parent
under Section 2.02(a)(iv)(1) and, as a result of a subsequent Determination, the
Non-Filing Group is not entitled to all or any part of such amount, the Filing
Group Parent shall notify the Non-Filing Group Parent of the amount to be repaid
to the Filing Group Parent and provide a description in reasonable detail of the
manner in which such amount was calculated. The Non-Filing Group Parent shall
pay such amount to the Filing Group Parent within thirty (30) days of such
notification.

 

  (4) Any payment required to be made by the Filing Group Parent pursuant to
this Section 2.02(a)(iv) shall bear interest at the Prime Rate plus two percent
from the date a refund is received by Filing Group. Any payment required to be
made by the Non-Filing Group Parent pursuant to this Section 2.02(a)(iv) shall
bear interest at the Prime Rate plus two percent beginning thirty (30) days
after the Filing Group Parent notifies the Non-Filing Group Parent of the amount
to be repaid. Such interest shall be paid at the same time as the payment to
which it relates.

 

(b) Effect of Audit Adjustments.

Notwithstanding Section 2.01 —

 

  (i)

Payments by Knowles to Dover. Except as provided in Section 3.01(b), if as a
result of a Determination, any adjustment shall be made to any Tax Return for a
taxable period relating, in whole or in part, to Tax for which any member of the
Dover Group (determined following the Separation) is responsible, and if such
adjustment results in both (x) a Tax Detriment to

 

9



--------------------------------------------------------------------------------

  any member of the Dover Group for the taxable period and (y) a Tax Benefit to
any member of the Knowles Group for any taxable period, then Knowles shall pay
to Dover an amount equal to the lesser of the Tax Benefit for each taxable
period and the Corresponding Portion of the Tax Detriment. For the avoidance of
doubt, this Section 2.02(b)(i) shall apply to any adjustment under Section 482
of the Code or any similar provisions by any Tax Authority increasing the amount
of payments received or deemed received by any member of the Dover Group from
any member of the Knowles Group. For purposes of determining the Tax Benefit,
the Tax Benefit shall be calculated based solely on the Tax Benefit realized by
the relevant Knowles Group member directly affected by the Determination.

 

  (ii) Payments by Dover to Knowles. If as a result of a Determination, any
adjustment shall be made to any Tax Return for a taxable period relating, in
whole or in part, to Tax for which any member of the Knowles Group is
responsible, and if such adjustment results in both (x) a Tax Detriment to any
member of the Knowles Group for the taxable period and (y) a Tax Benefit to any
member of the Dover Group for any taxable period, then Dover shall pay to
Knowles an amount equal to the lesser of the Tax Benefit for such taxable period
and the Corresponding Portion of the Tax Detriment. For the avoidance of doubt,
this Section 2.02(b)(ii) shall apply to any adjustment under Section 482 of the
Code or any similar provisions by any Tax Authority increasing the amount of
payments received or deemed received by any member of the Knowles Group from any
member of the Dover Group. For purposes of determining the Tax Benefit, the Tax
Benefit shall be calculated based solely on the Tax Benefit realized by the
relevant Dover Group member directly affected by the Determination.

 

  (iii) Timing of Payments. Any payment required to be made pursuant to this
Section 2.02(b), shall be made the later of (x) thirty (30) days after the
Determination that results in such payment pursuant to this Section 2.02(b) and
(y) the earlier of (I) the due date of the Tax Return that includes the Tax
Benefit that gives rise to the requirement for such payment and (II) the date
the Tax Benefit is recognized in the financial statements of the Party making
the payment.

 

  (iv)

Determination of Tax Detriment. Notwithstanding any other provision of this
Agreement, the amount of a Tax Detriment with respect to income taxes
attributable to the Knowles Group as a result of a Determination with respect to
a Tax Return for a taxable period that includes both members of the Knowles
Group and Dover Group (determined following the Distribution) shall be the
aggregate of the adjustments to income of members of the Knowles Group resulting
from such Determination (whether positive or negative) multiplied by the maximum
statutory tax rate in effect for the taxable period in the relevant jurisdiction
also taking into account adjustments of Tax credits in such Determination;
provided, however, that (x) in no event shall such Tax Detriment be less than
zero

 

10



--------------------------------------------------------------------------------

  and (y) any Tax Detriment for a taxable period attributable to a combination
of one or more members of the Dover Group with one or more members of the
Knowles Group in a jurisdiction, where such members filed Tax Returns without
such combination for such taxable period, shall be borne by the Knowles Group.

 

(c) Other Allocations

 

  (i) Research and Experimentation Credit Base Period. Dover shall reasonably
make the allocations to Knowles required under Section 41(f)(3) of the Code and
inform Knowles of such allocations. Knowles agrees that it shall not file any
Tax Return that is inconsistent with the amount of qualified research
expenditures and gross receipts allocated to it by Dover.

 

  (ii) Allocation of Earnings and Profits. The allocation of earnings and
profits between Dover and Knowles and between their Affiliates in the case of
any Internal Distribution shall be reasonably determined by Dover pursuant to
Section 312(h) of the Code and the relevant Treasury Regulations under the Code.
Dover shall provide the allocation of earnings and profits to Knowles within
ninety days after the Distribution Date.

 

  (iii) Treatment of Tax Attributes. Dover shall in good faith advise Knowles in
writing of the portion, if any, of the Tax attributes, including overall foreign
loss or consolidated, combined or unitary attributes, which Dover determines
shall be allocated or apportioned to the Knowles Group under applicable law.
Knowles and all members of the Knowles Group shall prepare all Tax Returns in
accordance with such written notice. In the event that any temporary or final
amendments to Treasury Regulations or any other applicable law are promulgated
after the date of this Agreement that provide for any election that would affect
the preparation of any Tax Return which affects both a member of the Dover Group
and a member of the Knowles Group and applies such regulations retroactively,
then any such election shall be made only to the extent that Dover and Knowles
collectively agree to make such election. As soon as practicable after receipt
of a written request from Knowles, Dover shall provide copies of any studies,
reports, and workpapers supporting the Tax attributes, including earnings and
profits, allocable to the Knowles Group. For the avoidance of doubt, Dover shall
not be liable to Knowles or any member of the Knowles Group for any failure of
any determination under this Section 2.02(c) to be accurate under applicable
Law.

 

  (iv) Revised Allocations. The allocations made under this Section 2.02(c)
shall be revised by Dover to reflect each subsequent Determination that affects
such allocations for any Pre-Distribution Period. Each revised calculation shall
be provided to Knowles within 120 days of the Determination to which the
revision relates.

 

11



--------------------------------------------------------------------------------

  (v) Review of Allocations. Knowles shall have the right to review the
accuracy, but not the methodology, of any allocation made under this
Section 2.02(c). Knowles shall notify Dover of any disagreement within
forty-five (45) days of being notified of any allocation. Any dispute shall be
resolved pursuant to the procedures provided by this Agreement.

Section 2.03 Option Deductions. Solely the member of the Dover Group or the
Knowles Group for which the relevant individual is currently employed or, if
such individual is not currently employed by a member of either group, was most
recently employed, at the time of the vesting, exercise, disqualifying
disposition, payment or other relevant taxable event, as appropriate, in respect
of equity awards and other incentive compensation of such individual described
in the EMA, shall be entitled to claim any income Tax deduction in respect of
such equity awards and other incentive compensation on its respective Tax Return
associated with such event. To the extent any Tax deduction that is described in
the first sentence of this Section 2.03 and claimed by any member of the Dover
Group is disallowed to any and all members of the Dover Group and a Tax
Authority makes a Determination that a member of the Knowles Group is entitled
to such deduction, Dover shall notify Knowles of the receipt of such
Determination, promptly after receipt thereof, and Knowles shall pay to Dover
the lesser of the amount of its Tax Benefit and the amount of the corresponding
Tax Detriment in accordance with Section 2.02(b). To the extent any Tax
deduction that is described in the first sentence of this Section 2.03 and
claimed by any member of the Knowles Group is disallowed to any and all members
of the Knowles Group and a Tax Authority makes a Determination that a member of
the Dover Group is entitled to such deduction, Knowles shall notify Dover of the
receipt of such Determination, promptly after receipt thereof, and Dover shall
pay to Knowles the lesser of the amount of its Tax Benefit and the amount of the
Corresponding Portion of the Tax Detriment in accordance with Section 2.02(b).

Section 2.04 Tax Returns.

 

(a)

Except as provided in Section 2.04(b), Dover shall prepare and timely file all
Tax Returns for Pre-Distribution Periods (other than a Straddle Period) for
which either the Dover Group or the Knowles Group is the Filing Group and all
Tax Returns for Straddle Periods for all members of the Dover Group. In
connection with each federal, state, local, and foreign Tax Return that is
required under this Agreement to be filed by Dover for taxable periods ending in
2013 and 2014, Knowles shall timely furnish to Dover Tax information and
documents as Dover may reasonably request. With respect to any information
required to be provided by Knowles pursuant to this Section 2.04(a), (i) Dover
shall utilize such information in the preparation of the appropriate Tax Returns
as provided by Knowles, except to the extent (a) Knowles provides its prior
written consent to change any such information, or (b) Dover determines in good
faith that such information is inaccurate or incomplete in a material respect,
and (ii) Knowles agrees to indemnify and hold harmless Dover and its Affiliates
from and against any cost, fine, penalty, or other expense of any kind
attributable to the misconduct or negligence of Knowles or any of its Affiliates
in supplying Dover with inaccurate or incomplete information. An appropriate
officer of Knowles shall provide a certification that, to such officer’s best
knowledge and belief, any and all information provided pursuant to this
Section 2.04(a) is accurate and complete. If Knowles fails to provide any
information required by this Section 2.04(a)

 

12



--------------------------------------------------------------------------------

  within the time period specified, Dover may file the applicable Tax Returns
based on the information available at the time such Tax Returns are due and
Knowles shall indemnify and hold harmless Dover and its Affiliates from Taxes or
other costs imposed on Dover or any of its Affiliates but only to the extent
resulting from Knowles’s failure to provide such information in a timely manner.
In addition, Knowles shall make available employees and officers of Knowles and
Knowles Affiliates, as Dover reasonably requests, to prepare and file any Tax
Return for any Pre-Distribution Period or Straddle Period (including any claims
for refunds described in Section 2.02(a)) or to conduct any Tax Contest with
respect to any such Tax Return. If Knowles is responsible under Section 2.01 for
a portion of any Tax reported on a Tax Return prepared under this
Section 2.04(a) by Dover, Dover shall provide Knowles with a copy of such Tax
Return at least thirty (30) days prior to its due date. Knowles shall notify
Dover of any disagreement within 20 days of Knowles’s receipt of such Tax
Return. Any dispute shall be resolved pursuant to the procedures provided by
this Agreement.

 

(b) Knowles shall be solely responsible for preparing and timely filing all Tax
Returns relating to any Taxes that any member of the Knowles Group is required
to file under applicable law for any Post-Distribution Period (other than a
Straddle Period) and shall prepare and timely file all Tax Returns for Straddle
Periods that a member of the Knowles Group is required to file under applicable
law. If Dover is responsible under Section 2.01(a) for a portion of any Tax
reported on a Straddle Period Tax Return prepared by a member of the Knowles
Group, Knowles shall provide Dover with a copy of such Tax Return at least
thirty (30) days prior to its due date. Dover shall notify Knowles of any
disagreement within 20 days of Dover’s receipt of such Tax Return. Any dispute
shall be resolved pursuant to the procedures provided by this Agreement.

 

(c) No amended Tax Return for any Pre-Distribution Period shall be filed by the
Filing Group that includes a member of the Non-Filing Group unless the
Non-Filing Group Parent consents, which consent shall not be unreasonably denied
or withheld.

 

(d) No Tax election may be made with respect to any Tax Return for a
Pre-Distribution Period by a member of the Filing Group that would affect a
member of the Non-Filing Group unless notice of such Tax election is provided to
the affected Non-Filing Group Parent within forty-five (45) days before such Tax
Return will be filed. The Non-Filing Group Parent shall have the right to review
such elections and request, within 15 days of such notice, that an alternative
election be made. If the Filing Group Parent reasonably determines that such
alternative election will not result in any increased Tax liability or reduced
Tax attribute of the Filing Group, the Filing Group Parent shall comply with
such request.

 

(e)

Except as otherwise provided in this Agreement, in the case of any Tax Return
for or that includes a Pre-Distribution Period, the Party responsible for
preparing and filing such Tax Return pursuant to this Section 2.04 shall prepare
(or shall cause the appropriate member of its Group to prepare) such Tax Return
in accordance with past practices, accounting methods, elections or conventions
(“Past Practices”) used in preparing and filing the corresponding Tax Return for
prior periods and, to the extent any items are not covered by Past Practices, in
accordance with reasonable Tax accounting practices. In

 

13



--------------------------------------------------------------------------------

  addition, unless otherwise required by applicable law, in the preparation and
filing of any Tax Return for or that includes a Pre-Distribution Period, the
Party responsible for preparing and filing such Tax Return shall not take (or
shall cause the appropriate member of its Group not to take) any position (or
make any election) that is inconsistent with any position taken or election made
by Dover in connection with the preparation and filing of any consolidated U.S.
Federal Income Tax Return that includes any Pre-Distribution Period. The Party
not responsible for preparing and filing a Tax Return under this Section 2.04
shall cooperate as reasonably necessary to allow the other Party to prepare and
file such Tax Return.

Section 2.05 Cooperation, Exchange of Information, and Tax Records.

 

(a) Cooperation and Exchange of Information. Each Party shall provide to the
other such cooperation and information as reasonably may be requested in
connection with (i) filing any Tax Return, amended return or claim for refund,
(ii) determining a liability for Tax or a right to a refund of Tax, or
(iii) participating in or conducting any Tax Contest. Such cooperation and
information shall include providing copies of relevant Tax Records. Each Party
shall devote the personnel and resources necessary in order to carry out this
Section 2.05(a) and shall make its employees available on a mutually convenient
basis to provide explanations of any documents or information provided
hereunder. Each Party shall carry out its responsibilities under this
Section 2.05(a) charging to the other only the out-of-pocket costs actually
incurred except that Knowles shall not be entitled to compensation for
information provided to Dover pursuant to Section 2.04(a). Any information
obtained under this Section 2.05(a) shall be kept in strict confidence, with at
least the same degree of care that applies to Dover’s confidential and
proprietary information pursuant to policies in effect as of the Effective Time,
except as otherwise may be necessary in connection with the filing of Tax
Returns or claims for refund or in conducting an audit or other proceeding.
Knowles shall execute all necessary or appropriate forms, including powers of
attorney, reasonably requested by Dover in connection with any action taken by
Dover pursuant to this Agreement.

 

(b) Record Retention. Each of Dover and Knowles shall retain all Tax Records in
its possession as of the Effective Time relating to any Pre-Distribution Period
that are relevant to the other Party for purposes described in Section 2.05(a)
until such time as the other Party shall consent to the disposition of such Tax
Records, which consent shall not be withheld unreasonably.

Section 2.06 Tax Contests.

 

(a)

Notice. The Indemnified Party shall provide prompt notice to the Indemnifying
Party of any pending or threatened Tax audit, assessment, or proceeding, or
other Tax Contest, of which it becomes aware, related to Tax for which it is
indemnified by the Indemnifying Party hereunder. Such notice shall contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority with respect to any such matters. If
the Indemnified Party has knowledge of an asserted Tax liability with respect to
a matter for which it is to be indemnified hereunder and such Party fails to

 

14



--------------------------------------------------------------------------------

  give the Indemnifying Party prompt notice of such asserted Tax liability, then
(i) if the Indemnifying Party is precluded from contesting the asserted Tax
liability in any forum as a result of the failure to give prompt notice, the
Indemnifying Party shall have no obligation to indemnify the Indemnified Party
for any Tax resulting from such assertion of Tax liability, and (ii) if the
Indemnifying Party is not precluded from contesting the asserted Tax liability
in any forum, but such failure to give prompt notice results in a monetary
detriment to the Indemnifying Party, then any amount that the Indemnifying Party
is otherwise required to pay the Indemnified Party pursuant to this Agreement
shall be reduced by the amount of such detriment.

 

(b) Control of Tax Contests.

 

  (i) Knowles. Knowles shall have full responsibility and discretion in
conducting, including settling, any Tax Contest involving a Tax Return which
includes only members of the Knowles Group (taking into account any adjustment
to the entities included on such Tax Return asserted in, or arising from, any
Tax Contest) other than a Covered Transaction Tax. Knowles shall provide notice
to Dover and shall consult in good faith with Dover in connection with any Tax
Contest in which Dover is required to make a payment to Knowles under
Section 2.02(b)(ii) or any Tax Contest in which the outcome is relevant to any
member of the Dover Group for any Pre-Distribution Period.

 

  (ii) Dover. Dover shall have full responsibility and discretion in conducting,
including settling, any Tax Contest that Knowles does not control pursuant to
Section 2.06(b)(i). Dover shall consult in good faith with Knowles in connection
with any Tax Contest described in this Section 2.06(b)(ii). Dover shall provide
notice to Knowles and shall consult in good faith with Knowles in connection
with any Tax Contest in which Knowles is required to make a payment to Dover
under Section 2.02(b)(i) or any Tax Contest in which the outcome is relevant to
any member of the Knowles Group for any Post-Distribution Period.

 

  (iii) Covered Transaction Taxes. Knowles shall have the right to participate
in the conduct of a Tax Contest related to Covered Transaction Taxes as a result
of the application of Section 355(e) of the Code if, and only if, (x) Knowles
has acknowledged in writing its liability for such Covered Transaction Tax if
Section 355(e) were determined to apply, (y) Knowles shall have provided Dover
with a letter of credit in a form reasonably acceptable to Dover and issued by a
major money center commercial bank reasonably acceptable to Dover, not expiring
before a Determination has occurred with respect to Dover’s Tax for the
Post-Distribution Period that gave rise to the Covered Transaction Tax at issue,
and in an amount equal to the maximum amount of Covered Transaction Tax at issue
in the Tax Contest and (z) no Tax Return of any member of the Dover Group with
respect to which any member of the Dover Group may reasonably be viewed as
having an actual or potential liability for any Tax not indemnified against by
Knowles is held open as a result of such Tax Contest. Dover shall not settle any
Tax Contest described in this paragraph (iii) without the consent of Knowles,
which consent shall not be unreasonably withheld.

 

15



--------------------------------------------------------------------------------

ARTICLE III

TRANSACTIONS TAX

Section 3.01 Transactions Tax.

 

(a) General. Except as otherwise provided in Section 3.01(b), Dover shall be
responsible for, and shall indemnify and hold harmless the Knowles Group from
any and all (i) liabilities sustained by Dover or Knowles as a result of the
Distribution failing to qualify as Tax-free to the Dover shareholders pursuant
to Section 355(a) of the Code, and (ii) federal, state, local, and foreign Tax
imposed by any Tax Authority on Dover or any Dover Affiliate or Knowles or any
Knowles Affiliate as a result of (x) the failure of any of the transactions
described in any Tax Opinion (including each Internal Distribution) to be
treated as provided in such opinion; (y) the failure of any of the transactions
described in the Tax Rulings (each a “Ruling Transaction”) to be treated as
provided in such rulings; and (z) the inclusion, or taking into account, of any
income or gain by Dover or any Dover Affiliate or Knowles or any Knowles
Affiliate under Treasury Regulations Section 1.1502-13 or 1.1502-19 (or any
corresponding provisions of other applicable Tax laws) as a result of the
Separation and Distribution and (iii) reasonable attorney fees and other costs
incurred by a member of the Dover Group (determined after the Separation) in
connection with the liabilities or Taxes described in subclasses (i) and
(ii) (each of subclauses (i) through (ii), a “Covered Transaction Tax”).

 

(b) Inconsistent Acts and Events. Knowles shall be responsible for, and shall
indemnify and hold harmless the Dover Group from and against any liability for,
any Covered Transaction Tax (including without limitation reasonable attorney
fees and other costs incurred in connection therewith) resulting from (i) any
breach by any member of the Knowles Group of any of the representations or
covenants under Article IV hereof, (ii) any Specified Action performed by any
member of the Knowles Group (whether or not Section 4.02(d) is complied with),
(iii) any Section 355(e) Event with respect to a member of the Knowles Group
(whether or not such Section 355(e) Event is caused by a Specified Action), and
(iv) if clauses (i), (ii) and (iii) do not apply, one-half of any Covered
Transaction Tax not caused by a member of the Dover Group, either as a result of
an action or failure to act or of a breach of any representation or covenant
provided in Article IV, and not arising under Sections 355(d), (e) or (f) of the
Code.

A Section 355(e) Event with respect to a member of the Knowles Group means any
event after the Distribution, involving the stock of Knowles or a Knowles
Affiliate or assets of any member of the Knowles Group, that causes the
Distribution or any distribution described in any Tax Ruling or Tax Opinion of
the stock of foreign and U.S. subsidiaries for which rulings or opinions were
requested (each an “Internal Distribution”) to be a taxable event to any member
of the Dover Group as the result of the application of Section 355(e) of the
Code.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND COVENANTS

Section 4.01 Representations.

 

(a) Dover represents that, as of the date of this Agreement, neither it nor any
of its Affiliates knows of any fact that would jeopardize the Tax treatment of
the transactions provided by the Tax Rulings or any Tax Opinion or that
otherwise would result in a Covered Transaction Tax.

 

(b) Knowles represents that, as of the date of this Agreement, neither it nor
any of its Affiliates knows of any fact that would jeopardize the Tax treatment
of the transactions provided by the Tax Rulings or any Tax Opinion, or that
otherwise would result in a Covered Transaction Tax.

 

(c) Dover represents that, as of the date of this Agreement, neither it nor any
of its Affiliates has any plan or intention to take any action that is
inconsistent with the Tax treatment of the transactions provided by the Tax
Rulings or any Tax Opinion, or that otherwise would result in a Covered
Transaction Tax.

 

(d) Knowles represents that, as of the date of this Agreement, neither it nor
any of its Affiliates has any plan or intention to take any action that is
inconsistent with the Tax treatment of the transactions provided by the Tax
Rulings or any Tax Opinion or that otherwise would result in a Covered
Transaction Tax.

 

(e) Knowles represents that, as of the date of this Agreement, neither it nor
any of its Affiliates has entered into any agreement, understanding,
arrangement, or substantial negotiation with respect to any transaction or event
(including stock issuances, option grants, capital contributions, acquisitions,
and changes in the voting power of any of its stock), that may cause
Section 355(e) of the Code to apply to the Distribution or any Internal
Distribution.

Section 4.02 Covenants.

 

(a) Conduct. Knowles covenants and agrees that it shall not take, and it shall
cause its Affiliates to refrain from taking, any action that reasonably may be
expected to result in any Covered Transaction Tax described in Section 3.01(b).
This includes taking any action that is inconsistent with the Tax treatment of
the transactions provided by any Tax Opinion or the Tax Rulings (any such
action, including any action referred to in Section 4.02(a)(i) through (iv), is
referred to in this Agreement as a “Specified Action”). Without limiting the
foregoing:

 

  (i)

Specified Actions. Any time before the second anniversary of the Distribution
Date, Knowles shall not (and shall cause its Affiliates to not) (A) liquidate,
merge, or consolidate with or into any corporation that was not already wholly
owned by Knowles or by a wholly owned subsidiary of Knowles prior to such
transaction; (B) issue any of its capital stock in one

 

17



--------------------------------------------------------------------------------

  or more transactions, other than (i) issuances to employees, directors, or
independent contractors in connection with the performance of services for
Knowles (that are not excessive by reference to the services performed) which
issuances either (x) are with respect to the exercise of options of Knowles that
are substituted for Dover options or (y) satisfy Safe Harbor VIII of Treasury
Regulations Section 1.355-7(d) to not be treated for purposes of Section 355(e)
of the Code to be part of a plan or series of related transactions that includes
the Distribution or the Internal Distributions or (ii) issuances of stock that
satisfy Safe Harbor IX of Treasury Regulations Section 1.355-7(d); (C) redeem,
purchase, or otherwise reacquire any of its capital stock in one or more
transactions; (D) change the voting rights of any of its stock; (E) issue any
options to acquire Knowles Shares other than options that satisfy Safe Harbor
VIII of Treasury Regulations Section 1.355-7(d); (F) sell, exchange, distribute,
or otherwise dispose of, other than in the ordinary course of business, all or a
substantial part of the assets of any of the trades or businesses relied on to
satisfy Section 355(b) of the Code or any comparable provision of state, local
or foreign law; or (G) discontinue or cause to be discontinued the active
conduct of any of the trades or businesses relied on to satisfy Section 355(b)
of the Code or any comparable provision of state, local or foreign law.
Notwithstanding the foregoing, clauses (A) through (E) of this
Section 4.02(a)(i) shall not apply unless there are transactions described in
such clauses any time before the second anniversary of the Distribution Date
that result in one or more Persons acquiring directly or indirectly stock
representing, in the aggregate, a 40 percent or greater interest in Knowles (as
defined in Sections 355(d)(4) and 355(e) of the Code). This Section 4.02(a)(i)
and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

 

  (ii) No Inconsistent Actions. Regardless of any change in circumstances,
Knowles covenants and agrees that it shall not take any action (and it shall
cause its Affiliates to refrain from taking any action) that is inconsistent
with any factual statements or representations made in connection with any Tax
Opinion or the Tax Rulings on or before the second anniversary of the
Distribution Date other than as permitted in this Section 4.02. For this purpose
an action is considered inconsistent with a representation if the representation
states that there is no plan or intention to take such action.

 

  (iii)

Section 355(e). Without in any manner limiting paragraph (i) or (ii) of
Section 4.02(a), Knowles covenants and agrees that, through the second
anniversary of the Distribution Date, it shall refrain from entering into (and
it shall cause its Affiliates to refrain from entering into) any agreement,
understanding, arrangement, or substantial negotiation with

 

18



--------------------------------------------------------------------------------

  respect to any transaction or event (including stock issuances, option grants,
capital contributions, acquisitions, or changes in the voting power of any of
its stock), that could reasonably be expected to cause Section 355(e) of the
Code to apply to the Distribution or any Internal Distribution.

 

(b) Amended or Supplemental Rulings. Knowles covenants and agrees that it shall
refrain from filing, and it shall cause its Affiliates to refrain from filing, a
request for any amendment or supplement to the Tax Rulings subsequent to the
Distribution Date without the consent of Dover, which consent shall not be
unreasonably withheld.

 

(c) Tax Returns. Each of Dover and Knowles covenants and agrees that it shall
refrain from taking, and it shall cause its Affiliates to refrain from taking,
any position on a Tax Return that is inconsistent with (i) the Tax treatment of
the transactions provided by any Tax Opinion, (ii) the Contribution (and the
contributions with respect to the Internal Distributions, if any) qualifying for
Tax-free treatment under Section 361 of the Code, (iii) the Tax treatment of the
transactions provided by the Tax Rulings, or (iv) the documents effecting any
transaction undertaken in connection with the Separation that is not addressed
by any Tax Ruling or any Tax Opinion.

 

(d) Exception. Notwithstanding the foregoing, Knowles shall be permitted to take
an action inconsistent with Section 4.02(a), if, prior to taking such action,
Knowles provides notification to Dover of its plans with respect to such action
and promptly responds to any inquiries by Dover following such notification, and
(unless Dover agrees otherwise in writing) either:

 

  (i) In case of an action affecting the Tax treatment of transactions described
in any Tax Opinion, Knowles obtains an opinion, reasonably acceptable to Dover,
of an independent nationally recognized Tax counsel, reasonably acceptable to
Dover, on the basis of facts and representations consistent with the facts at
the time of such action, that such action will not affect the Tax treatment of
the transactions provided by the Tax Opinion, or

 

  (ii) In case of an action affecting the Tax treatment of the Ruling
Transactions, Knowles obtains:

 

  (a) a supplemental ruling with respect to the action from the relevant Tax
Authority that is reasonably satisfactory to Dover (except that Knowles shall
not submit any supplemental ruling request if Dover determines in good faith
that filing such request could have a materially adverse effect on Dover or any
of its Affiliates), or

 

  (b) an opinion, reasonably acceptable to Dover, of an independent Tax counsel,
reasonably acceptable to Dover, on the basis of facts and representations
consistent with the facts at the time of such action, that such action will not
affect the Tax treatment of the transactions provided by the Tax Rulings.

 

19



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, Knowles shall be
responsible for, and shall indemnify Dover and hold Dover harmless from, any
Covered Transaction Tax resulting from a Specified Action of Knowles or any
Knowles Affiliate, regardless of whether the exception of this Section 4.02(d)
is satisfied with respect to such act.

 

(e) Duty to Mitigate Recognition or Recapture of Income. Prior to any event that
may result in recognition or recapture of income (including under any gain
recognition agreement entered into pursuant to Treasury Regulations
Section 1.367(a)-8), Dover and Knowles shall use (and shall cause the members of
the Dover Group and Knowles Group, respectively, to use) all commercially
reasonable efforts to eliminate such gain recognition or recapture of income or
otherwise avoid or minimize the impact thereof to the other party, including by
the execution of an appropriate gain recognition agreement pursuant to Treasury
Regulations Section 1.367(a)-8.

 

(f) Dover shall provide to Knowles true and complete copies of all ruling
requests, rulings, tax opinions, tax opinion representation letters and any
supplement of such documents (including all exhibits and attachments thereto)
provided to or received from a Tax Authority or Tax counsel in connection with
the Separation and Distribution by the later of (i) the Distribution Date or
(ii) thirty (30) days of providing or receiving such document; provided,
however, that Dover shall not be required to provide to Knowles drafts of any
such documents.

Section 4.03 No Continuing Liability for Former Members.

 

(a) Dover Affiliates. If a Dover Affiliate ceases to be a member of the Dover
Group as a result of a sale or exchange of all of the stock of such member,
other than an exchange for which the consideration received by Dover is the
stock of Dover or a Dover Affiliate, the departing Dover Affiliate shall be
released from its obligations under this Agreement upon its departure from the
Dover Group.

 

(b) Knowles Affiliates. If a Knowles Affiliate ceases to be a member of the
Knowles Group as a result of a sale or exchange of all of the stock of such
member, other than an exchange for which the consideration received by Knowles
is the stock of Knowles or a Knowles Affiliate, the departing Knowles Affiliate
shall be released from its obligations under this Agreement upon its departure
from the Knowles Group.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.01 Counterparts; Entire Agreement; Corporate Power; Facsimile
Signatures.

 

(a) Counterparts. This Agreement may be executed in more than one counterparts,
all of which shall be considered one and the same agreement, and, except as
otherwise expressly provided in Section 1.3 of the Distribution Agreement, shall
become effective when one or more such counterparts have been signed by each of
the Parties and delivered to the other Parties. Execution of this Agreement or
any other documents pursuant to this Agreement by facsimile or other electronic
copy of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.

 

20



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement and the Distribution Agreement (including
the schedules thereto) contain the entire agreement between the Parties with
respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein. It is the intention of the Parties that the Transfer
Documents shall be consistent with the terms of this Agreement. In the event of
any conflict between the Transfer Documents and this Agreement, the provisions
of this Agreement shall control. The Parties agree that the Transfer Documents
are not intended and shall not be construed in any way to enhance, modify or
decrease any of the rights or obligations of Dover, any Dover Affiliate, Knowles
or any Knowles Affiliate from those contained in this Agreement.

 

(c) Corporate Power. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Agreement, that
this Agreement has been duly authorized by all necessary corporate action on the
part of such Party, that this Agreement constitutes a legal, valid and binding
obligation of each such Party enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting creditors’ rights generally and general equity
principles.

Section 5.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law),
of the State of New York.

Section 5.03 Consent to Jurisdiction. Subject to the provisions of Section 5.18
of this Agreement, each of the Parties irrevocably submits to the exclusive
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
and (b) the United States District Court for the Southern District of New York
(the “New York Courts”), for the purposes of any suit, action or other
proceeding to compel arbitration or for provisional relief in aid of arbitration
in accordance with Section 5.18 or for provisional relief to prevent irreparable
harm, and to the non-exclusive jurisdiction of the New York Courts for the
enforcement of any award issued thereunder. Each of the Parties further agrees
that service of any process, summons, notice or document by United States
registered mail to such Party’s respective address set forth in Section 5.08
hereof shall be effective service of process for any action, suit or proceeding
in the New York Courts with respect to any matters to which it has submitted to
jurisdiction in this Section 5.03. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the New York Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

21



--------------------------------------------------------------------------------

Section 5.04 Injunctions. The Parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement, including
Section 4.02, were not performed in accordance with its specific terms or were
otherwise breached. The Parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement, including
Section 4.02, and to enforce specifically the terms and provisions hereof in any
court having jurisdiction, such remedy being in addition to any other remedy to
which they may be entitled at law or in equity.

Section 5.05 Waiver of Jury Trial. SUBJECT TO SECTION 5.18 AND SECTIONS 5.03 AND
5.04 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

Section 5.06 Assignability. The provisions of this Agreement and the obligations
and rights hereunder shall be binding upon, inure to the benefit of and be
enforceable by (and against) the Parties and their respective successors and
permitted transferees and assigns. Notwithstanding the foregoing, this Agreement
shall not be assignable, in whole or in part, by any Party without the prior
written consent of the other Party, and any attempt to assign any rights or
obligations arising under this Agreement without such consent shall be null and
void; provided, that (i) a Party may assign any or all of its rights and
obligations under this Agreement to any of its Affiliates, but no such
assignment shall release the assigning Party from any liability or obligation
under this Agreement and (ii) a Party may assign this Agreement in whole in
connection with a bona fide third party merger transaction in which such Party
is not the surviving entity or the sale by such Party of all or substantially
all of its Assets, and upon the effectiveness of such assignment under this
clause (ii) the assigning Party shall be released from all of its obligations
under this Agreement if the surviving entity of such merger or the transferee of
such Assets shall agree in writing, in form and substance reasonably
satisfactory to the other Party, to be bound by the terms of this Agreement as
if named as a “Party” hereto.

Section 5.07 Third Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and their respective Subsidiaries, after
giving effect to the Distribution, and their permitted successors and assigns,
and are not intended to confer upon any Person except the Parties and their
respective Subsidiaries, after giving effect to the Distribution, and their
permitted successors and assigns, any rights or remedies hereunder; and there
are no other third-party beneficiaries of this Agreement and this Agreement
shall not provide any other Third Party with any remedy, claim, Liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

22



--------------------------------------------------------------------------------

Section 5.08 Notice. All notices, requests, claims, demands and other
communications under this Agreement and, to the extent applicable and unless
otherwise provided therein, under each of the Ancillary Agreements, as between
the Parties, shall be in writing and shall be given or made (and shall be deemed
to have been duly given or made upon receipt unless the day of receipt is not a
Business Day, in which case it shall be deemed to have been duly given or made
on the next Business Day) by delivery in person, by overnight courier service,
by facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.08)

If to Dover:

Dover Corporation

3005 Highland Parkway

Downers Grove, Illinois 60515

Attn: Kevin P. Buchanan

Facsimile: 630-743-2671

With a copy to:

Dover Corporation

3005 Highland Parkway

Downers Grove, Illinois 60515

Attn: Ivonne M. Cabrera

Facsimile: 630-743-2671

If to Knowles:

Knowles Corporation

1151 Maplewood Drive

Itasca, Illinois 60143

Attn: John Donovan

Facsimile: 630-250-0575

With a copy to:

Knowles Corporation

1151 Maplewood Drive

Itasca, Illinois 60143

Attn: Thomas Jackson

Facsimile: 630-250-1295

Section 5.09 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, and the Parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

23



--------------------------------------------------------------------------------

Section 5.10 No Set Off. Except as otherwise mutually agreed to in writing by
the Parties, neither Party nor any of its Subsidiaries shall have any right of
set off or other similar rights with respect to (a) any amounts received
pursuant to this Agreement; or (b) any other amounts claimed to be owed to the
other Party or any of its Subsidiaries arising out of this Agreement.

Section 5.11 Headings. Titles and headings to Sections and Articles are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

Section 5.12 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and shall remain in full force and
effect without limitation as to time.

Section 5.13 Affiliates. Each of the Parties shall cause (or with respect to an
Affiliate that is not a Subsidiary, shall use commercially reasonable efforts to
cause) to be performed all actions, agreements and obligations set forth herein
to be performed by any Subsidiary or Affiliate of such Party or by any Business
Entity that becomes a Subsidiary or Affiliate of such Party on and after the
Effective Time.

Section 5.14 Waivers of Default. The failure of any Party to require strict
performance by any other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof.

Section 5.15 Amendments. This Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

Section 5.16 Interpretation. Words in the singular shall be deemed to include
the plural and vice versa and words of one gender shall be deemed to include the
other genders as the context requires. The terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement. Article, Section, Exhibit and Schedule references
are to the Articles, Sections, Exhibits, and Schedules to this Agreement unless
otherwise specified. Unless otherwise stated, all references to any agreement
shall be deemed to include the exhibits, schedules and annexes to such
agreement. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. The word “or” shall not be
exclusive. Unless otherwise specified in a particular case, the word “days”
refers to calendar days. References herein to this Agreement shall be deemed to
refer to this Agreement as of the date on which it is executed and as it may be
amended, modified or supplemented thereafter, unless otherwise specified.
References to the performance, discharge or fulfillment of any Liability in
accordance with its terms shall have meaning only to the extent such Liability
has terms. If the Liability does not have terms, the reference shall mean
performance, discharge or fulfillment of such Liability.

Section 5.17 Advisors. Dover has selected Baker & McKenzie LLP and Skadden,
Arps, Slate, Meagher & Flom LLP as counsel in connection with the Distribution.
Knowles acknowledges, for itself and each Knowles Affiliate, that Baker &
McKenzie LLP and Skadden, Arps, Slate, Meagher & Flom LLP are acting in the
capacity as counsel only to Dover in connection with this Agreement and the
provisions contemplated herein.

 

24



--------------------------------------------------------------------------------

Section 5.18 Dispute Resolution. Any and all disputes between Dover and Knowles
arising out of any provision of this Agreement shall be resolved through the
procedures provided in Article VIII of the Distribution Agreement.

Section 5.19 Payments.

 

(a) Procedure for Requesting and Making Indemnification Payments. On the
occurrence of an event for which a Party is entitled to receive indemnification
hereunder, such Party (the “Indemnified Party”) shall send the other Party (the
“Indemnifying Party”) an invoice requesting payment accompanied by a statement
describing in reasonable detail the amount owed and the particulars relating
thereto. Unless a provision in this Agreement specifically provides a different
time for payment, the Indemnifying Party shall pay to the Indemnified Party any
payment it owes to the Indemnified Party under this Agreement within thirty
(30) days after the receipt of the invoice for such payment.

 

(b) Procedure for Making Other Payments. If a Party is responsible for any Tax
under Section 2.01 (the “Responsible Party”) and such Tax must be remitted by
the other Party (the “Remitting Party”), the Remitting Party shall send the
Responsible Party an invoice requesting payment accompanied by a statement
describing in reasonable detail the amount owed and the particulars relating
thereto. Unless a provision in this Agreement specifically provides a different
time for payment, the Responsible Party shall pay to the Remitting Party any
payment it owes to the Remitting Party under this Agreement no later than thirty
(30) days before the Remitting Party must remit the Tax to the appropriate Tax
Authority.

 

(c) Character of Payments. For Tax purposes, the Parties agree to treat any
payment pursuant to this Agreement in the same manner as a capital contribution
by Dover to Knowles or an adjustment to the Contribution made in the last
taxable period beginning before the Distribution (or corresponding treatment
with respect to any Internal Distribution) and, accordingly, as not includible
in the gross income of the recipient and not deductible by the payor to the
extent allowed under Law. If pursuant to a Determination it is determined that
the receipt or accrual of any payment made under this Agreement is subject to
any Tax, the Party making such payment shall be responsible for the After-Tax
Amount with respect to such payment. The failure of a Party to include an
After-Tax Amount in a demand for payment pursuant to this Agreement shall not be
deemed a waiver by the Party of its right to receive an After-Tax Amount with
respect to such payment.

 

(d) Interest on Late Payments. Unless a provision in this Agreement specifically
provides otherwise, any payment required to be made pursuant to this Agreement
that is not made on or before the due date for such payment shall bear interest
from the date after the due date to and including the date of payment at the
Prime Rate plus two percent. Such interest shall be paid at the same time as the
payment to which it relates. Any interest payable pursuant to this paragraph
that is not paid when due shall bear interest at the Prime Rate plus two
percent.

 

25



--------------------------------------------------------------------------------

Section 5.20 No Duplication. Any indemnification provided under this Agreement
shall be determined without duplication of recovery whether by operation of this
Agreement, the Distribution Agreement or any other agreement entered into in
connection with the Separation.

Section 5.21 Mutual Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

* * * * *

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

DOVER CORPORATION     KNOWLES CORPORATION.

By:  

  /s/ Ivonne M. Cabrera     By:     /s/ Joseph W. Schmidt   Name:   Ivonne M.
Cabrera       Name:   Joseph W. Schmidt   Title:   Senior Vice President,
General Counsel & Secretary       Title:   Senior Vice President, General
Counsel & Secretary

[Signature Page to Tax Matters Agreement]